In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00031-CV



             BERNARD DIXON, Appellant

                            V.

               PILGRIM BANK, Appellee



         On Appeal from the 62nd District Court
               Hopkins County, Texas
              Trial Court No. CV-41193




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                MEMORANDUM OPINION
       The appellant, Bernard Dixon, has filed a motion to dismiss this pending appeal. Dixon

represents that the parties have reached a full and final settlement and that he no longer desires to

prosecute the appeal.

       We grant Dixon’s motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                  Jack Carter
                                                  Justice


Date Submitted:         June 17, 2014
Date Decided:           June 18, 2014




                                                 2